Response to Amendment
This Office action is in response to the amendments and remarks filed on 2/26/2021. The amendments to the claims were received and have been entered. 
Claims 21-23, 32 and 35 have been amended. Claims 1-20 have been canceled. 
The rejection of claims 21-40 under 35 USC 112(b) are withdrawn in view of the amendments. The rejection of claims 21-20 under 35 USC 101 are withdrawn in view of the amendments. The claim amendments overcome the current prior art rejection(s).
	
Reason for Allowance
Claims 21-40 are allowed.
The prior art of record, either alone or in combination, do not fairly suggest or teach the claimed:
A messaging apparatus, comprising: 
a light source is adapted to perform a flash operation that periodically flashes the light source at a frequency; 
a plurality of sensors including a first sensor adapted to detect movement associated with a wearer of a wearable item that includes the messaging apparatus; and 
a controller adapted to store instructions that cause the controller to: 
receive a signal from a second sensor of the plurality of sensors, the signal including trigger data generated in response to a predefined event that occurred external to the messaging apparatus; 
detect the trigger data from the signal, wherein detecting the trigger data automatically causes the flash operation to initiate; 

in response to detecting the trigger data, automatically trigger the light source to perform the flash operation by adjusting the frequency of the flash operation based on a result of the evaluation of the detected movement of the messaging apparatus, wherein the flash operation of the light source forms at least one visible element that is visible to a viewer, and wherein the light source does not form the at least one visible element.
 These underlined distinct features have been added to the independent claim 21 and render it allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: March 17, 2021